—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Gerges, J.), imposed January 31, 1992.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; People v Burk, 181 AD2d 74, 81-82).
In any event, the Supreme Court did not improvidently exercise its discretion in refusing to waive the mandatory surcharge (see, Penal Law § 60.35; CPL 420.35; People v Rodney, 156 AD2d 732). Mangano, P. J., Balletta, Lawrence, Ritter and Copertino, JJ., concur.